       Case 2:19-cv-02447 Document 1 Filed 04/01/19 Page 1 of 4 Page ID #:1



 1    Max H. Stern (SBN 154424)
      Jessica E. La Londe (SBN 235744)
 2    DUANE MORRIS LLP
      Spear Tower
 3    One Market Plaza, Suite 2200
      San Francisco, CA 94105-1127
 4    Telephone: +1 415 957 3000
      Fax: +1 415 957 3001
 5    E-mail:      mhstern@duanemorris.com
                   jelalonde@duanemorris.com
 6
      Attorneys for Defendant
 7    INDIAN HARBOR INSURANCE COMPANY
 8                         IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   INNOVATIVE ARTISTS TALENT &                          Case No.: 2:19-CV-02447
     LITERARY AGENCY, INC., a California
12   corporation,                                         NOTICE OF REMOVAL
13                           Plaintiff,
14             v.
15   INDIAN HARBOR INSURANCE                              Complaint Filed: February 5, 2019
     COMPANY, a Delaware limited liability
16   company; and DOES 1 through 10,
17                           Defendants.
18
19   TO: THE HONORABLE JUDGES OF THE UNITED STATES
         DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
21             PLEASE TAKE NOTICE that, in accordance with 28 U.S.C. §§ 1332, 1441
22   and 1446, and all other applicable law, Defendant Indian Harbor Insurance Company
23   (“Indian Harbor”), through its attorneys, hereby gives notice of removal of Case No.
24   19STCV03958, pending in the Superior Court of California, County of Los Angeles,
25   to this Court. In support of removal, Indian Harbor states as follows:
26                   PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL
27             1.      On or about February 5, 2019, Plaintiff Innovative Artists Talent &
28   Literary Agency, Inc. (“Plaintiff” or “Innovative”) filed the action entitled Innovative
     DM1\9435976.1
     NOTICE OF REMOVAL                                                      CASE NO.: 2:19-CV-02447
       Case 2:19-cv-02447 Document 1 Filed 04/01/19 Page 2 of 4 Page ID #:2



 1   Artists Talent & Literary Agency, Inc. v. Indian Harbor Insurance Company, et al. in
 2   the Superior Court of California, County of Los Angeles, Case No. 19STCV03958
 3   (the “Complaint”). See Complaint (and related papers) at Exhibit A.
 4             2.    The Complaint was served on Indian Harbor on March 1, 2019. See
 5   Proof of Service at Exhibit B.
 6             3.    Indian Harbor filed its Answer in the Superior Court on March 29, 2019.
 7   See Answer at Exhibit C.
 8             4.    The Complaint identifies no defendants by name other than Indian
 9   Harbor.
10             5.    This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)
11   because it has been filed within thirty (30) days of service of the Complaint on Indian
12   Harbor.
13             6.    As required by 28 U.S.C. § 1446(a), a copy of all process, pleadings and
14   orders served on Indian Harbor are attached hereto (see Exhibit A (Complaint and
15   related papers), Exhibit B (Proof of Service), and Exhibit C (Answer)).
16                   BASIS FOR REMOVAL JURISDICTION: DIVERSITY
17             7.    Removal of the action to this Court is appropriate because this Court has
18   jurisdiction pursuant to 28 U.S.C. § 1332.
19             8.    Complete diversity of citizenship exists.
20             9.    Plaintiff alleges, and regulatory filings confirm, it is a corporation
21   organized and existing under the laws of the State of California. (Complaint ¶ 2; see
22   also Innovative entry on California Secretary of State Site
23   (https://businesssearch.sos.ca.gov/), which identifies Innovative as a California
24   corporation.) Further, publicly available information also confirms that Plaintiff’s
25   principal place of business is in California. (See Innovative entry on California
26   Secretary of State Site, which lists the same California address as the Agent for
27   Service of Process, Entity Address, and Entity Mailing Address; see also Innovative’s
28   website, which lists its offices at two California locations (including the one listed on
     DM1\9435976.1                                  2
     NOTICE OF REMOVAL                                                       CASE NO.: 2:19-CV-02447
       Case 2:19-cv-02447 Document 1 Filed 04/01/19 Page 3 of 4 Page ID #:3



 1   the California Secretary of State Site) in addition to a New York office
 2   (http://www.innovativeartists.com/contact-us.html); see also Innovative’s address on
 3   the Indian Harbor policy (Complaint at Exhibit A).) Plaintiff, therefore, is a citizen of
 4   California.
 5             10.   Indian Harbor is not a citizen of California. Indian Harbor: (a) is not
 6   incorporated in the State of California; (b) does not have a “main office” in the State
 7   of California; and (c) does not have a principal place of business in the State of
 8   California. (Declaration of Nina Markoutsis (“Markoutsis Dec.”), ¶ 3.) Indian Harbor
 9   is incorporated in the State of Delaware, and its principal place of business is
10   Stamford, Connecticut, where its administrative offices are located. (Complaint ¶ 3;
11   Markoutsis Dec. ¶ 3; see also Indian Harbor entry on State of Delaware, Division of
12   Corporations (https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx).)
13             11.   The amount in controversy exceeds $75,000, exclusive of interest and
14   costs. In its Complaint, Plaintiff alleges: “As a result of the Warner Bros. lawsuit and
15   its settlement, the Innovative Insureds incurred and paid damages and defense
16   expenses insured under the Policy and greater than the Policy’s retention.”
17   (Complaint ¶ 12.) Innovative has stated to Indian Harbor that it is seeking in excess of
18   $75,000 under the insurance policy issued by Indian Harbor. (Markoutsis Dec., ¶ 4.)
19                                              VENUE
20             12.   The United States District Court for the Central District of California is
21   the proper venue for this action under 28 U.S.C. § 1441(a), because the Superior Court
22   of California, County of Los Angeles, where Plaintiff commenced this action, is
23   located in the Central District of California.
24                     NOTICE TO STATE COURT AND TO PLAINTIFF
25             13.   Contemporaneously with the filing of this Notice of Removal in the
26   United States District Court for the Central District of California, and pursuant to 28
27   U.S.C. § 1446(d), written notice of this filing will be given by the undersigned to
28   Plaintiff’s counsel of record, Kirk Pasich and Nathan M. Davis, and a copy of the
     DM1\9435976.1                                 3
     NOTICE OF REMOVAL                                                      CASE NO.: 2:19-CV-02447
       Case 2:19-cv-02447 Document 1 Filed 04/01/19 Page 4 of 4 Page ID #:4



 1   Notice of Removal will be filed promptly with the Clerk of the Superior Court of
 2   California, County of Los Angeles.
 3                                         CONCLUSION
 4             WHEREFORE, Defendant Indian Harbor Insurance Company respectfully
 5   requests that this Notice of Removal be filed and, accordingly, that Case No.
 6   19STCV03958, currently pending in the Superior Court of California, County of Los
 7   Angeles, be removed to, and proceed, in this Court.
 8
 9   Dated: April 1, 2019                     DUANE MORRIS LLP
10
                                           By: /s/ Max H. Stern
11                                           Max H. Stern
                                             Jessica E. La Londe
12                                           Attorneys for Defendant
                                             INDIAN HARBOR INSURANCE
13                                           COMPANY
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DM1\9435976.1                             4
     NOTICE OF REMOVAL                                                 CASE NO.: 2:19-CV-02447
